The claim of Mary Elizabeth Ward as executrix of her husband's estate, based on the theory that the remainder to the heirs at law of the three life tenants is void under the former statute against perpetuities, is dismissed, on the ground that the trust was ratified and confirmed by the codicil of 1900 executed after the statute had been repealed. Eaton v.Eaton, 88 Conn. 286, 91 A. 196. It is not void under the common-law rule.
All the other claims depend upon the answer to the question whether, under the proper construction of the residuary clause, the fund is to be divided among the heirs at law of the three sons, or among those entitled to share in intestate estates according to the statute of distribution.
Our decisions recognize the fact that the phrase "heirs at law" is sometimes used by testators in the latter sense. "The term `legal heirs,' in legal strictness, signifies those who would inherit real estate. Ruggles v. *Page 411 Randall, 70 Conn. 44, 38 A. 885. It is also used to indicate those who would take under the statute of distribution.Tingier v. Chamberlin, 71 Conn. 466, 469,42 A. 718." Dickerman v. Alling, 83 Conn. 342, 345,76 A. 362. In fact, the word "heirs" has been so often used and construed as including all who would inherit either real or personal estate, that there is no longer any good reason for insisting upon its technical significance, except where the intention to use it in that sense is apparent.
In this context the phrase "heirs at law" cannot reasonably be used in its technical legal significance. In order to do so it would be necessary to construe the words "according to the laws of distribution of intestate estates," as referring only to the rule for the division of the estate among the heirs at law of the three sons; but the testatrix has already adopted her own rule of division by the word "equally." And if it be attempted to escape that difficulty by reading in the words "per stirpes," then collateral heirs are excluded, and under the circumstances of this case the whole fund becomes intestate. The only construction which will avoid inconsistency or intestacy, is that the words "according to the laws of distribution of intestate estates" refer to the persons who are to take, and so construed, they give to the term "heirs at law" its secondary, but not uncommon, significance.
   The Superior Court is advised that the residue and remainder of the estate of Lucinda J. Ward under the provisions of her will and codicil should be divided equally between Harriet M. Ward, Mary Elizabeth Ward and Brownlee Robertson Ward, and that judgment should be rendered accordingly.
In this opinion the other judges concurred.